DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance

Claim 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art of record is Ramasubramonioan et al. (US20130329787).  Ramasubramonioan discloses encode first information in a slice header of the video bitstream, wherein the first information is a value of the least significant bits (LSB) of a picture order count (POC) of a long term reference picture in the reference picture set; after encoding the first information, determine whether to encode second information into the video bitstream, wherein the second information is a value of the most significant bits (MSB) of the POC (0127-0131).  However, Ramasubramonioan does not qualify as prior art of record.  
Additionally Ramasubramonioan, nor any other prior arts of record, explicitly discloses wherein the second information is a value of the most significant bits (MSB) of the POC of the long term reference picture in the reference picture set; and if the second information is to be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483